DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more compression chambers” (claim 16); the “jacket” (claim 17); “an electrical cabinet” (claim 24); and, “a hydraulic power source” (claim 24); and a flowchart illustrating “the method of filling a tank” (claims 20-25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is/are objected to because of the following informalities: A proper antecedent for “the exchanger” in line 3 is missing. In the interest of conformity, it is suggested that “the exchanger” as recited in line 3 be amended to “the heat exchanger” as recited in line 2. 
Claim 22 is/are objected to because of the following informalities: An article for “vaporized cryogenic fluid” is missing. In the interest of conformity, it is suggested that 
Claim 24 is/are objected to because of the following informalities: A proper antecedent for “the station” in line 3 is missing. In the interest of conformity, it is suggested that “the station” as recited in line 3 be amended to “the filling station” as recited in claim 20. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, line 4 includes the passage “downstream end intended to be connected”. [sic] The verb “intended” is considered aspirational. The use thereof is merely a possibility and it is not a positive limitation. Dependent claims 14-19 inherit the same infirmity and are rejected for the same reasons listed above. 
Claim 13 recites the limitations "the vaporized gas” and “the vaporized cryogenic cooling fluid" in lines 14 and 15-16, respectively.  There are insufficient antecedent bases for these limitations in the claim. Dependent claims 14-19 inherit the same infirmities and are rejected for the same reasons listed above.  
Claim 14 recites the limitation "the withdrawal line" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is not clear if the withdrawal line is in reference to the “line for withdrawing liquid” or the “gas withdrawal line” as recited in claim 13: 
Claim 14 includes the passage “comprises a valve, in particular a pilot valve”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of a valve, and the claim also recites a pilot valve, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim 15 recites the limitation "the withdrawal line" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is not clear if the withdrawal line is in reference to the “line for withdrawing liquid” or the “gas withdrawal line” as recited in claim 13: 
Claim 16 recites the limitations "the compression unit" and “the cryogenic fluid” in lines 3 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 17 and 18 inherit the same infirmity and are rejected for the same reason listed above.  
Claim 16 includes the passage “transferring frigories from the cryogenic fluid to the compression unit and in particular by heat exchange of the cooling fluid”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of transferring frigories, and the claim also recites in particular by heat exchange of the cooling fluid, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Dependent claims 17 and 18 inherit the same infirmity and are rejected for the same reason listed above.
Claim 20 line 3 includes the passage “downstream end intended to be connected”. [sic] The verb “intended” is considered aspirational. The use thereof is merely a possibility and it is not a positive limitation. Dependent claims 21-25 inherit the same infirmity and are rejected for the same reasons listed above. 
Claim 20 recites the limitation "the compressed gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 21-25 inherit the same infirmity and are rejected for the same reason listed above.  
Claim 24 includes the recitation “The method of claim 20, wherein it comprises”. It is not clear what “it” is. Is this in reference to claim 20 or is this referring to a new step? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15, 19, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0059690 (Wildgrube) in view of U.S. Patent Application Publication No. 2017/0067600 (Poorman), French Application No. FR 2960041A1 (Vinard; provided to the Office by Applicant in an IDS) and U.S. Patent No. 5,421,161 (Gustafson). 
Re. claims 13 and 20: Wildgrube discloses filling a tank with pressurized gas, comprising a filling circuit (320) and a device (370) for cooling compressed gas, wherein: the filling circuit has an upstream end connected to at least one gas source (330), a downstream end intended to be connected to at least one tank (310) to be 
Wildgrube discloses that the receptacle is “coupled to the first end of the piping system and that the receptacle is configured to engage a natural gas filling station ([0003], second sentence), but Wildgrube does not particularly disclose and a unit for compressing gas from the at least one gas source to provide the pressurized gas for filling the tank.  
Poorman teaches a refueling station (100) having a unit (102) for compressing gas from a gas source (or store) (108) to provide pressurized gas for filling a tank (110). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the filling system disclosed by Wildgrube with a gas source and compressing unit as taught by Poorman. One of ordinary skill in the art would have understood Wildgrube’s receptacle would need to be occasionally replenished in order for it to be used to fill multiple vehicles.  
Wildgrube as modified by Poorman includes a heat exchanger with a working fluid, but the above combination does not particularly disclose wherein the working fluid is a cryogenic liquid. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working fluid disclosed by Wildgrube to include the working fluid (liquid nitrogen) of Vinard. One of ordinary skill in the art would have been motivated to make this modification because liquid nitrogen is a known working fluid for heat exchangers. A person having ordinary skill in the art would favor the use of liquid nitrogen in Wildgrube’s heat exchanger as a working fluid because it offers advantages over other working fluids. Liquid nitrogen is environmentally friendly and non-toxic. Liquid nitrogen is available in standardized containers, which can be easily serviced and exchanged, if needed. Liquid nitrogen may be able to transfer frigories more efficiently than other working fluids. And, by using liquid nitrogen as a working fluid, the size of Wildgrube’s heat exchanger could be reduced, thus reducing cost. Wildgrube as modified by Poorman and Vinard discloses a heat exchanger with a cryogenic working fluid, but the combination does not particularly disclose wherein a cooling circuit also comprises a gas withdrawal line connecting a volume containing vaporized gas of the store to a heat exchanger, such that frigories could be transferred from the vaporized cryogenic cooling fluid to the heat exchanger. 
Gustafson teaches a cooling circuit that comprises a gas withdrawal line (28) connecting a volume containing vaporized gas (36) of the store (22) to a heat exchanger (32), such that frigories could be transferred from the vaporized cryogenic cooling fluid (LNG) to the heat exchanger (32). 

Re. claim 15: Wildgrube discloses wherein the withdrawal line is connected to the cooling circuit (350).  
Re. claim 19: Wildgrube as modified by Vinard discloses wherein the cryogenic cooling fluid comprises nitrogen. 
Re. claim 24: Wildgrube as modified by Poorman and Vinard discloses wherein it comprises a step of transferring frigories between cryogenic fluid (nitrogen, Vinard) and the store of Poorman (108) and at least one of the following elements of the station: an electrical cabinet, a hydraulic power source, a fluid transfer line (Poorman, figure 4, 216).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildgrube, Poorman, Vinard and Gustafson as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2010/0043912 (Allidieres). 
Re. claim 14: Wildgrube discloses filling a tank with pressurized gas, comprising a filling circuit (320) and a device (370) for cooling compressed gas, wherein: the filling circuit has an upstream end connected to at least one gas source (330), a downstream end intended to be connected to at least one tank (310) to be filled, the device for cooling the compressed gas comprising a heat exchanger (455, figure 4) located in the filling circuit that is configured to exchange heat between the pressurized gas and a cooling fluid (CNG, [0011], first sentence), a supply of liquid (CNG) constituting the cooling fluid, and a cooling circuit (350) connecting the supply of liquid to the heat exchanger, via a line for withdrawing liquid from the supply which transfers liquid from the store to the heat exchanger, such that frigories (or negative calories) are transferred from the cryogenic liquid to the pressurized gas ([0011]).
Wildgrube discloses that the receptacle is “coupled to the first end of the piping system and that the receptacle is configured to engage a natural gas filling station ([0003], second sentence), but Wildgrube does not particularly disclose and a unit for compressing gas from the at least one gas source to provide the pressurized gas for filling the tank.  
Poorman teaches a unit (102) for compressing gas from a gas source (108) to provide pressurized gas for filling a tank (110). 

Wildgrube as modified by Poorman includes a heat exchanger with a working fluid, but the above combination does not particularly disclose wherein the working fluid is a cryogenic liquid. 
	Vinard teaches a cooling circuit that uses cryogenic fluid (ie liquid nitrogen) as a coolant for a heat exchanger (page 3, lines 11-13). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working fluid disclosed by Wildgrube to include the working fluid (liquid nitrogen) of Vinard. One of ordinary skill in the art would have been motivated to make this modification because liquid nitrogen is a known working fluid for heat exchangers. A person having ordinary skill in the art would favor the use of liquid nitrogen in Wildgrube’s heat exchanger as a working fluid because it offers advantages over other working fluids. Liquid nitrogen is environmentally friendly and non-toxic. Liquid nitrogen is available in standardized containers, which can be easily serviced and exchanged, if needed. Liquid nitrogen may be able to transfer frigories more efficiently than other working fluids. And, by using liquid nitrogen as a working fluid, the size of Wildgrube’s heat exchanger could be reduced, thus reducing cost. Wildgrube as modified by Poorman and Vinard discloses a heat exchanger with a cryogenic working fluid, but the combination does not particularly 
Gustafson teaches a cooling circuit that comprises a gas withdrawal line (28) connecting a volume containing vaporized gas (36) of the store (22) to a heat exchanger (32), such that frigories could be transferred from the vaporized cryogenic cooling fluid (LNG) to the heat exchanger (32). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source (330) disclosed by Wildgrube will undoubtedly leak heat such that liquid cryogen will vaporize to create a gas head (Gustafson, column 1, lines 14-17). This would increases the pressure in the store to dangerous levels (Gustafson, column 1, lines 23-34). In order to reduce the pressure within the store, the vaporized gas is directed to a circuit (34) that leads to a heat exchanger/vaporizer (32) that leads to an end use device. One of ordinary skill in the art would have been motivated to include a circuit that directs vaporized gas of Wildgrube’s receptacle (33) to Wildgrube’s heat exchanger (37) because it would be less wasteful and hazardous than simply venting the vaporized gas into the atmosphere (Gustafson, column 1, lines 31-34).  As an aside, Wildgrube provides an expansion valve (360) for the purpose of vaporizing his working fluid. 
Wildgrube as modified by Poorman and Vinard discloses wherein the withdrawal line comprises a switchable valve (340), but the combination does not particularly disclose a pilot valve. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted valve (340) disclosed by Wildgrube to with the pilot valve of Allidieres. One of ordinary skill in the art would have been motivated to make this modification because this would allow Wildgrube’s device to be able to function automatically during an emergency, as suggested by Allidieres ([0024], penultimate sentence). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildgrube, Poorman, Vinard and Gustafson as applied to claim 20 above, and further in view of U.S. Patent Application Publication No. 2015/345703 (Allidieres). 
Re. claim 25: Wildgrube as modified by Poorman, Vinard and Gustafson discloses wherein the pressurized gas is compressed natural gas, and the tank is a tank of a vehicle (Poorman, 110), but the combination does not particularly disclose where the pressurized gas is hydrogen. 
Allidieres teaches wherein pressurized gas is hydrogen ([0004], [0029]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination disclosed by Wildgrube, Poorman, Vinard and Gustafson to include the pressurized hydrogen gas of Allidieres. One of ordinary skill in the art would have been motivated to make this modification because hydrogen gas is becoming more popular and filling stations are increasingly being incorporated into existing filling stations that deliver all kinds of fuel .  

Allowable Subject Matter
Claims 16-18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 2,310,516 (Clark), which discloses a valve. 
2.) U.S. Patent No. 4,311,498 (Miller), which discloses a control system with a valve. 
3.) U.S. Patent No. 4,527,600 (Fisher), which discloses a compressed natural gas dispensing system.  
4.) U.S. Patent No. 4,583,374 (Franz et al.), which discloses a valve. 
5.) U.S. Patent No. 5,234,479 (Henderson et al.), which discloses a compressed natural gas dryer system. 
6.) U.S. Patent No. 5,351,726 (Diggens), which discloses a compressed natural gas system. 

8.) U.S. Patent Application Publication No. 2013/0061608 (Lurken et al), which discloses a jacket. 
9.) U.S. Patent Application Publication No. 2016/0208984 (Pages), which discloses a cooling circuit. 
10.) U.S. Patent Application Publication No. 2016/0230931 (Reese et al.), which discloses boil-off gas management for hydrogen stations. 
11.) U.S. Patent Application Publication No. 2017/0254479 (Petersen et al.), which discloses a cooling circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753